--·-~--------~~---------
                                                                                                                 ---------~-----~-----




                                                                                                            )o I oSJ- owJ oc:
              Oc-to bt:R. 1tf) ao ts
          To;    ,AbeL AcacsTA c.Le.R.I(          J                                                              RECEIVED IN
                                                                                                         COURT OF CR_IMINAL APPEALS
                 C.ouRr ~F               C.RiM\ tJAl   APPEAls oF TEXAS
                   ~lJStfAJ /-h '78"7!1
                                     I
                                                                                                                 OCT 22 2015

                                                                                                            Abel Acosta, Clerk
                    IM R.E:                   fl~'l     It/~, 53   Lt!Jsg-!J                         w
                                                                                                     J€- 3 () (j5J _, (JL/-
                                                                                                             '
                                             11,D~      tt~. '53lf6 sg -E




_,   ---------------~   -----   --
                                                                     ··-   --   ---   ._   ---   -